Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 Status of the claims
Claims 1, 13, 20 is/are amended.  Currently claims 1-20 are pending in this application and claims 3-5, 7-10, 15, 16, 18 were previously considered withdrawn. Claims 1, 2, 6, 11-14, 17, and 19 are also hereby considered withdrawn since they recite the “position sensor module is outside the actuator” which is directed to non-elected species and does not read on elected “Species I” of Fig 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Samson (WO2016177874A1, US20180106393A1 for translation).
Regarding claim 20, in making and/or using the device of Samson, for determining a position of a diaphragm valve, one would perform the steps of detecting a position of a position sensor target 47 by a position sensor module 53 (Para 38 describes sensor 53 as s removably placed in a docking position), wherein the position sensor module 53 includes a resistive sensor (Para 12) and is outside an actuator (on outside docking surface of actuator, Para 38) of the diaphragm valve, the position sensor target 47 is located within the diaphragm valve, and the position sensor target is attached to at least one part of the actuator (double diaphragm and 41) that moves and is in physical communication with the diaphragm valve; generating position data by the position sensor module; transmitting (by 57), by the position sensor module, the position data to a microcontroller (diagnosis portion of 61) of a switch device (display switching section of 61); receiving, by the microcontroller, the position data; and determining, by the microcontroller, a position of the diaphragm valve based on the position data (Para 39).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-19 are considered withdrawn as explained above. Samson is cited to show prior art teaching of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753